DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Status of Rejections
The previous rejection of claim 21 is maintained.
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1, 4-6 and 19-23 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the particles comprise at least one additive" in line 4. It is unclear whether this phrasing is meant to indicate that the additives form part of the catalyst particles themselves or the additive is present in addition to the particles on the electrode. For examination purposes, based on Page 22, lines 15-17, of the instant specification, this limitation has been interpreted to mean that the additive is present in addition to the catalyst particles, i.e. as separate particles.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (U.S. Patent No. 3,711,382); as evidenced by Ye et al. (“Single crystal growth, structure refinement, ferroelastic domains and phase transitions of the hausmannite CuCr2O4”, Ferroelectrics, 1994), and Balagurov et al. (Structural phase transition in CuFe2O4 spinel, Crystallogr. Rep., 2013).
Regarding claim 21, Anthony discloses an electrode (see e.g. Col. 1, lines 71-72) comprising a surface comprising 3.1 to 4.65 mg/cm2 of a catalyst (see e.g. Col. 22, lines 50-54, spinal coating from about 0.02 to 0.03 grams per square inch, equal to 3.1 to 4.65 mg/cm2) comprising a plurality of compounds comprising Cu, particularly CuCr2O4 and CuFe2O4 (see e.g. Col. 6, lines 48 and 58-60, and Claim 5, spinel comprising CuFe2O4, CuCr2O4 and mixtures thereof), which is a tetragonally crystallized compound, wherein the crystal lattice belongs to the I41/amd space group (CuCr2O4 and CuFe2O4 are exemplified in claim 21 and in paragraphs 0068-0069 of the instant specification as fitting these characteristics; CuCr2O4 is further evidenced by Ye to have a tetragonal structure and lattice in the I41/amd space group, see e.g. Ye Page 103, under “Introduction”, lines 1-3; CuFe2O4 is further evidenced by Balagurov to have a tetragonal structure and belong to the I41/amd space group at temperatures below 427°C, see e.g. Balagurov Page 710, Col. 1, lines 1-4, the electrode of Anthony being operated at temperatures of 45-55°C, see e.g. Anthony Col. 22, lines 60-62), the plurality of compounds comprising CuCr2O4 and CuFe2O4 (see e.g. Col. 6, lines 48 and 58-60, and Claim 5, spinel comprising CuFe2O4, CuCr2O4 and mixtures thereof).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (“Facile Solvothermal Synthesis of Phase-Pure Cu4O3 Microspheres and Their Lithium Storage Properties”, Chem. Mater., 2012), hereinafter Zhao, in view of Masarapu et al. (U.S. 2013/0295439), hereinafter Masarapu; claim 1 evidenced by Petitjean et al. (Structure–properties relationship in reactively sputtered Ag–Cu–O films, J. Phys. D: Appl. Phys., 2009).
Regarding claim 1, Zhao teaches an electrode (see e.g. Page 1138, Col. 1, line 6, “working electrode”) comprising a surface comprising a tetragonally crystallized compound containing Cu (see e.g. Page 1138, Col. 1, lines 6-10, Col. 2, lines 14-16, tetragonal Cu4O3 cast onto current collector surface), wherein the crystal lattice of the compound belongs to the I41/amd space group, wherein the compound is Cu4O3 (see e.g. Page 1138, Col. 1, line 6-7; Cu4O3 being exemplified in the claim and in paragraphs 0068-0069 of the instant specification as belonging to the I41/amd space group, and further evidenced by Petitjean to belong to the claimed space group, see e.g. Page 1, Col. 1, lines 3-8).
Zhao does not explicitly teach the catalyst being an amount of at least 0.5 mg/cm2, but does teach the electrode being a Li-ion battery anode (see e.g. Abstract). 
Masarapu teaches a lithium ion battery (see e.g. Abstract) comprising a negative electrode, i.e. anode, active material for Li intercalation/alloying, such as metal oxides (see e.g. Paragraph 0027, lines 5-11), wherein electrode has an active material loading of from 2 to 8 mg/cm2, or further from 4 to 7 mg/cm2 (see e.g. Paragraph 0047, lines 6-11).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Zhao to have an active material loading of 2 to 8 mg/cm2 or 4 to 7 mg/cm2 as taught by Masarapu as known suitable effective loadings for the active materials of lithium ion battery anodes.
Regarding claim 4, Zhao in view of Masarapu teaches the compound being present in an amount of 75% by weight, based on the electrode (see e.g. Zhao Page 1138, Col. 1, lines 6-9); and the compound being applied to a support (see e.g. Zhao Page 1138, Col. 1, lines 10-11).
Regarding claim 6, Zhao in view of Masarapu teaches an electrolysis cell comprising the electrode (see e.g. Zhao Page 1138, Col. 1, lines 13-17).
Regarding claim 19, Zhao in view of Masarapu teaches the compound being present in an amount of 75% by weight, based on the electrode (see e.g. Zhao Page 1138, Col. 1, lines 6-9).
Regarding claim 20, Zhao in view of Masarapu teaches the compound being present in an amount of 75% by weight, based on the electrode (see e.g. Zhao Page 1138, Col. 1, lines 6-9).
Regarding claim 22, Zhao in view of Masarapu teaches the surface comprising 4 to 7 mg/cm2 of the catalyst (see e.g. Masarapu Paragraph 0047, lines 6-11).
Regarding claim 23, Zhao in view of Masarapu teaches the catalyst being present in the form of particles comprising the tetragonally crystallized compound, wherein the particles have a size of 2 to 10 microns (see e.g. Zhao Page 1138, Col. 2, lines 8-9), and wherein the particles comprise an additive (see e.g. Zhao Page 1138, Col. 1, lines 1-3, acetylene black).
Zhao in view of Masarapu, as combined above, does not teach the additive comprising a metal, instead teaching is being a carbon black material (see e.g. Zhao Page 1138, Col. 1, lines 1-3, acetylene black).
Masarapu further teaches the addition of electrically conductive additives to the electroactive composition of the electrode (see e.g. Masarapu Paragraph 0045, lines 1-4), suitable additives including carbon materials such as carbon black, metal powders, metal fibers and combinations thereof (see e.g. Masarapu Paragraph 0045, lines 18-22).
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)… "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Zhao in view of Masarapu to comprise metal powders or metal fibers as conductive additives instead of or in addition to the carbon black additive as taught by Masarapu as suitable alternative or supplementary electrically conductive additives for an Li-ion battery electrode.
Zhao in view of Masarapu, as combined above, does not explicitly teach the particles having an electrical conductivity of greater than 103 S/m.
Masarapu further teaches the electrically conductive additive with the electroactive material providing a conductivity of at least about 40 S/cm, i.e. 4000 S/m, to achieve improved performance (see e.g. Masarapu Paragraph 0045, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particles of Zhao in view of Masarapu to be provided with a conductivity of greater than 4000 S/m by the conductive additive as taught by Masarapu to improve performance.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Masarapu, as applied to claim 1 above, and further in view of Nakahara et al. (WO 2013/047379, citations based on translation), hereinafter Nakahara.
Regarding claim 5, Zhao in view of Masarapu teaches all the elements of the electrode of claim 1 as stated above. Zhao in view of Masarapu does not explicitly teach the electrode being a gas diffusion electrode. 
Nakahara teaches a lithium battery cell comprising a positive electrode and negative electrode which each comprise active materials formed on current collectors (see e.g. Paragraph 0011, lines 1-6), wherein the current collectors are formed with through holes and a gas diffusion plate is positioned behind them (see e.g. Paragraph 0011, lines 4-8). This gas diffusion electrode structure enables efficient removal of gases that may be generated due to impurities contained in the active material layer and electrolytic solution (see e.g. Paragraph 0013 and Paragraph 0003, lines 6-7), which would otherwise increase the internal pressure of the battery, hinder the reaction between lithium and the active material and cause problems such as deformation of the battery (see e.g. Paragraph 0003, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Zhao in view of Masarapu to be a gas diffusion electrode as taught by Nakahara to allow for efficient removal of gases generated by impurities in the active material and electrolyte, thereby preventing resulting increase of the internal pressure, hindering of the lithium and active material reaction and problems such as deformation of the battery. 
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered.
Applicant’s arguments, see page 7, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 103 over Zhao, particularly regarding the loading of the catalyst, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao and Masarapu.
On page 8, Applicant argues that Anthony does not teach the required loading. This is not considered persuasive. Anthony teaches the catalyst loading being from about 3.1 to 4.65 mg/cm2 (see e.g. Anthony Col. 22, lines 50-54, spinal coating from about 0.02 to 0.03 grams per square inch, equal to 3.1 to 4.65 mg/cm2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795